Citation Nr: 1605143	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 2009, for the 100 percent evaluation assigned for the service-connected schizophrenia, paranoid type. 

2.  Whether the Veteran submitted a timely substantive appeal regarding permanent incapacity of self-support for the Veteran's son. 

3.  Whether the Veteran submitted a timely substantive appeal regarding entitlement to an effective date earlier than June 26, 2000, for the initial grant of service connection for schizophrenia, paranoid type. 

4.  Whether the Veteran submitted a timely substantive appeal regarding entitlement to an effective date earlier than June 26, 2000, for the grant of individual unemployability.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a December 2014 statement, the Veteran withdrew his appeal pertaining to the claim of an effective date earlier than August 27, 2009, for the 100 percent evaluation assigned for the service-connected schizophrenia, paranoid type.

2.  In a February 2009 rating decision, the RO denied permanent incapacity for self- support for the Veteran's son, and notice of the decision was sent to the Veteran in a letter dated February 7, 2009.

3.  In a May 2009 rating decision, the RO denied entitlement to an earlier effective date for service connection for schizophrenia and individual unemployability, and notice of the decision was provided to the Veteran in a letter dated May 26, 2009.

4.  The Veteran filed a Notice of Disagreement (NOD) in May 2009 and was issued a Statement of the Case (SOC) in March 2010, regarding the issue of permanent incapacity of self-support for his son.

5.  The Veteran filed a NOD in August 2009 and was issued a SOC in March 2010, regarding the issues of entitlement to an earlier effective date for service connection for schizophrenia and individual unemployability

6.  A substantive appeal was not received by the RO within 60 days of the date of notice of the March 2010 SOC, or within the remainder of the one-year period of the dates of notices of the RO decisions being appealed.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim an effective date earlier than August 27, 2009, for the 100 percent evaluation assigned for the service-connected schizophrenia, paranoid type, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a timely filed substantive appeal regarding permanent incapacity of self-support for the Veteran's son have not been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.§§ 20.200, 20.202 (2015).

3.  The criteria for a timely filed substantive appeal regarding entitlement to an effective date earlier than June 26, 2000, for the initial grant of service connection for schizophrenia, paranoid type, have not been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.§§ 20.200, 20.202 (2015).

4.  The criteria for a timely filed substantive appeal regarding entitlement to 
an effective date earlier than June 26, 2000, for the grant of individual unemployability have not been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.
§§ 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a December 2014 statement, the Veteran withdrew his appeal pertaining to the claim of an effective date earlier than August 27, 2009, for the 100 percent evaluation assigned for the service-connected schizophrenia, paranoid type.  Hence, there remains no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.




II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The notice and duty-to-assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

III.  Timeliness of Appeals

A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial. Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.101(d) (2015).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2015)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d) (2015).  The Board notes that the issue of timeliness of appeal was addressed by the AOJ in a July 2010 letter.

In September 2015, the Veteran testified that the lack of timeliness regarding his substantive appeals was caused by his service-connected schizophrenia.  As a result, the Veteran seeks equitable tolling.

In a February 2009 rating decision, the RO denied permanent incapacity for self- support for the Veteran's son, and notice of the decision was sent to the Veteran in a letter dated February 7, 2009.  Subsequently, in a May 2009 rating decision, the RO denied entitlement to an earlier effective date for service connection for schizophrenia and individual unemployability, and notice of the decision was provided to the Veteran in a letter dated May 26, 2009.  The Veteran was furnished a SOC on March 15, 2010, regarding the issue of permanent incapacity of self-support for his son.  On March 23, 2010, he was issued a SOC regarding his earlier effective date claims.  He was notified that his appeals should address:  the benefits he wanted; the facts in the SOCs with which he disagreed; and, the errors that he believed the RO made in applying the law.  He was also informed that he must file his appeals within 60 days from the date of the letters or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.

In his June 2010 substantive appeals (VA Form 9), the Veteran indicated that he was appealing all the issues addressed in his March 2010 SOCs.  These appeals were more than one year after he was notified of the RO's February 2009 and May 2009 decisions, and more than 60 days after the SOCs were mailed in March 2010. 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the arguments should be related to specific items in the SOC and any prior supplemental SOCs.  Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in determination, or determinations, being appealed.  Id.

The Veteran had until May 2010 (60 days after the issuance of his SOCs, which was later than the one year dates after notices of the rating decisions) to file a substantive appeal regarding these issues.  However, the Board finds that the Veteran did not submit any documents during the relevant time period that would constitute a substantive appeal.

In Percy v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that VA had waived any objections it might have had to the timeliness of the filing of a substantive appeal by treating the disability rating matter as if it were part of a timely filed substantive appeal for more than five years, including by certifying the matter to the Board for adjudication and holding a Board hearing acknowledging that the matter was on appeal and taking testimony on the matter.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  After receiving substantive appeals from the Veteran, the RO sent a letter in August 2013 to the Veteran explaining its determination that the substantive appeals were not timely and informing him that he could appeal the decision that his substantive appeals were not timely filed.  As a result, the Board finds that VA has not waived any objections to the timeliness of the Veteran's substantive appeals.

Equitable tolling is to be applied to the time limit to file a substantive appeal only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Id.   Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect."  See Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).  

More recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows:  (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and, (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).   If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id. 

After a review of the record, the Board finds that equitable tolling is not for application in this case.  Here, equitable tolling on the basis of the Veteran's schizophrenia is not warranted.  On March 16, 2010, the Veteran underwent a VA examination to determine the severity of his schizophrenia.  The VA examiner stated that the Veteran was competent to manage his financial affairs.  The record does not show that the Veteran was incapable of handling his own affairs, or any extraordinary circumstance that would have prohibited him from diligently pursuing his appeal.  The Veteran's allegations simply do not demonstrate any circumstances that existed beyond his control and that prevented him from filing a timely Substantive Appeal.  All necessary instructions as to how to complete the appeal to the Board were contained in the VA Form 9 and in the letters sent with the SOCs.  The letters also informed the Veteran that if he failed to file an appeal or a request for more time before the time limit for filing an appeal expired, his cases would be closed.  Where a claimant has been thus informed and has not received a communication from his representative regarding the filing of a substantive appeal, a diligent claimant should either submit a substantive appeal for himself or confirm with his representative that an appeal is being timely filed.  Because the Veteran did not pursue his rights diligently, the Board will not equitably toll the time period for filing the substantive appeal.

Accordingly, the Board concludes that timely substantive appeals of the February 2009 and May 2009 RO decisions were not received.  Therefore, the Board must find that the Veteran did not perfect timely appeals, and the appeals must be dismissed.


ORDER

Entitlement to an effective date earlier than August 27, 2009, for the 100 percent evaluation assigned for the service-connected schizophrenia, paranoid type, is dismissed. 

As the substantive appeal regarding permanent incapacity of self-support for the Veteran's son was not timely filed, the appeal is dismissed. 

As the substantive appeal regarding entitlement to an effective date earlier than June 26, 2000, for the initial grant of service connection for schizophrenia, paranoid type, was not timely filed, the appeal is dismissed. 

As the substantive appeal regarding entitlement to an effective date earlier than June 26, 2000, for the grant of individual unemployability, the appeal is dismissed. 



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


